ORDER
Per Curiam:
Ms. Jennifer Joyner appeals a judgment and decree of dissolution of marriage. Ms. Joyner and Mr. Christopher E. Joyner were married for almost eight years and had no children. , Ms. Joyner claims that the trial court misapplied- the law in failing to award maintenance and that the award was not supported by substantial evidence .and was, against the weight of the: evidence.
For reasons stated-in the memorandum provided to the parties, the judgment of the trial court is affirmed in accordance with Rule 84.16(b).